Citation Nr: 1509391	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic bone deterioration (claimed as the entire body).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1983.

The current matter on appeal comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for chronic bone deterioration.  In a May 2013 rating decision, the RO denied entitlement to a TDIU.  

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.
During the hearing, the Veteran submitted new evidence along with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

The Board notes that in January 2015 additional VA medical records were associated with the Veterans Benefit Management System (VBMS) electronic claims file without a waiver of initial review by the AOJ.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO. Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the VA medical records are not pertinent to the issue of entitlement to service connection for chronic bone deterioration.  Thus, a remand is not necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2014).

The issue of service connection for a liver disability secondary to medications for service-connected migraine headaches has been raised by the record in a December 2014 VA form 21-526b, but has not been adjudicated by the AOJ.  
The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The Board has reviewed Veteran's paper claims file and the electronic claims files, to include Virtual VA and the Veterans Benefit Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not had a diagnosis of a systemic bone disorder at any time during the pendency of the appeal, and no such disability was incurred in or caused by an event, injury, or disease during the Veteran's military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic bone deterioration (claimed as the entire body) have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided in a VA letter of September 2011.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are a matter of record, as are excerpted service personnel records.  

While no VA examination was provided in this case, the Board finds no reasonable possibility that a VA examination would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a).  As explained in greater detail below, any such condition was not shown during active service or for many years thereafter, and the record also does not contain a sufficient indication of an association between any post-service bone deterioration disorder and the Veteran's active service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-9 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Lacking such evidence, the Board, cognizant of the low threshold, finds that a medical examination or opinion is not warranted with respect to the issue on appeal.  There is sufficient competent medical evidence of record to make a decision on the claim.  38  U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Service Connection 

In a July 2011 application, the Veteran urged service connection for bone deterioration of his entire body.  In the May 2014 Board hearing, the Veteran attributed the condition to the rigors of his military service and/or to inadequate diet during military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board pauses to briefly discuss the inapplicability of presumptive service connection.  Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The record does not show allegation or diagnosis of osteomalacia, an enumerated chronic disability related to the claimed condition.  Therefore, the provisions of 38 C.F.R. § 3.309(a) are not for application in this case.

Having reviewed the evidence of record, the Board ultimately concludes that the Veteran's claim must be denied because the weight of the evidence is not only against the presence of a current disability-i.e. diagnosis of a systemic bone disorder amenable to service connection-but also against a finding that the nexus element has been met. 

The Veteran has not provided any indication that he is competent to diagnose a systemic bone disorder.  While lay diagnoses are not categorically incompetent, whether or not a lay diagnosis constitutes competent evidence depends on the particular facts.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition....").  On the facts presented here, particularized knowledge must be applied to render a diagnosis of a systemic bone disorder, the complexity of which exceeds the Veteran's general and/or observational competency.  Id.  Systemic bone disorders are generally not amenable to naked observation without associated imaging and interpretation of results by a medical professional.  Id. at n.4 (stating "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, to the extent it constitutes competent testimony, the Veteran's assertion of such disability is of little probative value.  The Board must conclude that the Veteran does not have the knowledge of facts or circumstances, within his observational or descriptive capacity, sufficient to self-diagnose a bone deterioration disorder.  See 38 C.F.R. § 3.159(a)(2).  

The Board turns to other evidence of record.  During the Board hearing, the Veteran reported that he sought treatment in service for the disability at issue, receiving pain medication but never receiving a diagnosis.  The Veteran's service treatment records show complaints of pain above the left knee in December 1980, with an impression of rule-out tendonitis, and of low back pain after playing basketball in January 1981, diagnosed as muscle strain-both involving soft tissue, as opposed to bone.  No other orthopedic symptoms or diagnoses are evident.  Although endorsing other complaints in a June 1983 Report of Medical History at separation, the Veteran explicitly denied swollen or painful joints, broken bones, arthritis, rheumatism, bursitis, bone or joint deformity, recurrent back pain, painful or "trick" shoulder, and trick or locked knee; the corresponding Report of Medical Examination was normal.  Consequently, there is no evidence of a chronic bone disorder during the Veteran's military service.  What is more, the Veteran affirmatively denied such symptoms upon discharge from service.

The Board finds the service treatment records to be more probative than the Veteran's statements as to whether he was treated for bone deterioration during service.  As the Veteran was seen for orthopedic complaints, it is reasonable to expect that medical professionals, believing the Veteran to have a systemic bone disorder, would have recorded such diagnosis in his service treatment records and that, if treated accordingly, there would be evidence of that fact.  The Veteran's recollections as to being treated for a bone disorder are less probative than the contemporaneous service treatment records, which appear complete, at least in pertinent part.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  The passage of such a period of time and its effects on memory, significantly reduce the probative value of any reports that he incurred the disability in service.  In short, the Board finds that the Veteran is not an accurate historian in this regard.  His recollections of in-service treatment for a bone disorder are afforded little probative value and are outweighed by the service treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

During the Board hearing, the Veteran reported first seeing a health care provider for the claimed condition after service, in 2000.  The first medical records after service are from a private provider in 2005.  Although December 2005 X-rays of the left knee show degenerative changes (possibly the result of meniscal injury) and while neck pain is listed as a current problem in October 2007, the records do not contain complaint or diagnosis of a systemic bone deterioration disorder.  Serum calcium was within normal limits in December 2005, April 2006, and March 2007.

The Veteran transferred care to VA in 2008.  December 2008 VA treatment records show that the Veteran had been diagnosed with degenerative joint disease of the cervical spine.  A November 2013 treatment note shows assessments of degenerative joint disease of the shoulder and of polyarthralgias and myofascial pain.  The Veteran was prescribed baclofen, gabapentin, and an analgesic cream.  However, the only indication of a systemic disease process appears in 2011.  VA treatment records contain an abnormal bone density study performed in July 2011.  The study showed an increased risk for fracture and osteopenia.  The Veteran was prescribed a calcium supplement.  However, an actual diagnosis of osteopenia was not made, just a finding that the Veteran was at increased risk for such a finding.  In this regard, the Board notes that osteopenia is defined as "any decrease in bone mass below the normal".  See Dorland's Illustrated Medical Dictionary 1347 (32nd ed. 2012).  In this case, there is no evidence of a chronic bone deterioration disorder diagnosed during the pendency of this appeal.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In addition, the Board addresses the alternative deficiency in the claim for service connection, i.e. the third element of direct service connection or a link between military service and a current disability.  During the Board hearing, the Veteran averred that his body-wide bone deterioration was the result of his infantry training, including the carrying of mortars and participation in long marches.  Per his DD 214, the Veteran's military occupational specialty was Indirect Fire Infantryman.  The events as described are consistent with the Veteran's military service.  See 38 C.F.R. § 3.303(a).

Yet, for reasons discussed above, attribution of a particular bone disorder to a specific event(s) some thirty years earlier is a complex determination, requiring medical expertise.  The Veteran has not demonstrated such training or expertise and could no more relate a current disability with his post-service employment, which involved lifting and stocking, than to military service.  Consequently, the Board finds the Veteran not competent to proffer a nexus opinion, in this instance.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Additionally, during the Board hearing, the Veteran reported that a VA treating provider relayed to him that the bone deterioration "?could have been'4????????????????????????????????????4???????????????????med while in the field during service.  As an initial point, a lay person's account of what a doctor purportedly said is generally thought too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  Indeed, VA treatment records do not contain evidence of a causative association between the Veteran's diet in service and a bone deterioration disorder.  The Board appreciates that second-hand statements are inherently less reliable, due to the potential for misunderstanding and miscommunication.  

Still, even if the Veteran's statements were taken as an accurate description of what a medical professional said, the Board must assess the credibility and probative value of all the evidence, provided that it offers an adequate statement of reasons or bases.  While the Veteran is competent to relay such a statement from a provider, there is no accompanying rationale to evaluate, in this instance.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.").  Furthermore, a statement of mere possibility does not rise to the at least as likely as not threshold necessary for service connection.  Consequently, the Board affords the provider's reported nexus statement little, if any, probative value.

Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of the evidence is against the claim for service connection for chronic bone deterioration.   As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic bone deterioration (claimed as the entire body) is denied.  
REMAND

In July 2013, the Veteran submitted VA form 21-0958, a Notice of Disagreement (NOD), with a May 2013 rating decision, which, in pertinent part, denied entitlement to TDIU.  The Veteran stated that he was unable to maintain employment and disagreed with the combined 90 percent evaluation.  The Board finds this statement as a timely notice of disagreement with the May 2013 rating decision.  However, it does not appear that the RO has issued a statement of the case addressing that issue. Therefore, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to a TDIU.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


